Citation Nr: 1010640	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis (exclusive of two periods of assigned 
temporary total ratings).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1986 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned a temporary total 
rating (TTR) of 100 percent, effective from December 29, 2003 
until February 28, 2004, and continued a previous assignment 
of a 30 percent evaluation for ulcerative colitis effective 
from March 1, 2004.  In a rating decision dated in December 
2005, a second period of TTR was assigned effective October 
28, 2004 to December 31, 2004; the 30 percent evaluation was 
continued effective January 1, 2005.

In October 2007 and July 2009 the Board remanded this matter 
to the RO via the Appeals Management Center (AMC) for 
additional development.  The development has been completed, 
and the case is before the Board for final review.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Exclusive of two period of TTR, ulcerative colitis is 
manifested by eight to twelve bowel movements per day, 
reduced to four to six per day in March 2009; approximate 
baseline weight of 189 pounds with lowest weight during the 
course of the appeal measured in November 2009 at 175 pounds 
(less than a 10 percent decrease); no objective evidence of 
malnutrition, anorexia, or anemia; no complaints of abdominal 
pain or cramping until November 2009 when he reported a 
fleeting sharp pain of moderate severity in the left lower 
quadrant, occurring weekly; nausea reported in November 2003, 
June 2005, and November 2009; no objective evidence of 
general debility; no evidence of health being only fair 
during remissions; and reports of nighttime fecal 
incontinence in February 2003 and June 2005.
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
ulcerative colitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7323 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased disability 
evaluation for ulcerative colitis was received in January 
2004.  Thereafter, he was notified of the general provisions 
of the VCAA by the Philadelphia RO and AMC in correspondence 
dated in January 2004, December 2007, July 2009, and October 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in December 2007 and in 
both 2009 letters.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
VA and private treatment records have been obtained and 
associated with his claims file, and he has been provided 
with VA intestines examinations to assess the current nature 
of his ulcerative colitis disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess
100

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (2009).

For purposes of evaluating conditions in §4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  (Authority: 38 U.S.C. 1155).  38 C.F.R. § 4.112 
(2009).

His application for an increased rating was received in 
January 2004.  Pursuant to 38 C.F.R. § 3.400(o), the Board 
will examine the record to determine whether within the year 
prior to the January 2004 receipt of the application for a 
higher rating, it was "factually ascertainable" that an 
increase in disability had occurred.  Thus, the Board must 
review the evidence from January 2003 and subsequent to 
determine whether a higher rating was merited for ulcerative 
colitis during any applicable time period.

Factual Background and Analysis

The Veteran contends that his ulcerative colitis is more 
severely disabling.  It should be noted at the outset, that 
in a rating decision dated in December 2005, the RO awarded 
the Veteran service connection for peripheral inflammatory 
arthritis secondary to his ulcerative colitis.  References to 
the arthritic process affecting his joints will be kept to a 
minimum, as this issue is not on appeal.

In a private treatment note from A. V., M.D., dated in 
February 2003, the Veteran complained of colitis acting up 
for the past two and a half weeks and being unable to control 
bowels at night.  His weight was measured at 193 pounds.  He 
had been off Prednisone, a steroid, for three months.  In 
March 2003 his weight was 190 pounds.  The impression was 
exacerbation of ulcerative colitis with J pouch.  A 
hematology report also dated in March 2003 listed HGB 
(hemoglobin) at 16.2, within the normal range listed at 14-
18g/dl.  

The Veteran was admitted to Hazleton-Saint Joseph Medical 
Center for four consecutive days from March to April 2003.  
In an admission history and physical report, he reported that 
he had been on increased dose of Prednisone recently for an 
exacerbation of ulcerative colitis, has frequent bowel 
movements several times per day, follows a regular diet, has 
a fair appetite, and weight has been stable.  In a 
consultation with another private physician, R. Y., M.D., 
dated in March 2003, the Veteran was evaluated following 
complaints of shaking chills and fever.  He denied abdominal 
complaints, nausea, vomiting, or anorexia.  His diarrhea 
pattern was essentially unchanged and had improved over the 
past several days.  Examination findings included adult male 
without acute distress, no mass or organomegaly, and normal 
rectal tone, nontender with no mass.  The impression included 
ulcerative colitis, duodenal ulcer, and possible pneumonia.  
A discharge summary indicated that he was maintained on 
steroids that were recently started for exacerbation of 
ulcerative colitis, and the discharge diagnoses included left 
lower lobe pneumonia, exacerbation ulcerative colitis with 
inflamed J pouch, recent duodenal ulcer, and intestinal 
ileus.     

In a follow-up note from A. V., M.D., dated in April 2003, 
his weight had increased to 193 pounds.  A follow-up note 
from R. Y., M.D., dated in June 2003 indicated that the 
Veteran's symptoms were much improved with the Prednisone, 
which was being decreased until stopped.  Reported 
examination findings included weight up by three pounds.

In a September 2003 diarrhea and rectal bleeding evaluation 
report from W. R., M.D., a private gastroenterologist, the 
Veteran reported that he was off Prednisone, but it was the 
only thing that seemed to help him.  He described occasional 
pain and stated that he was able to perform usual daily 
activities.  He reported eight bowel movements per day 
aggravated by spicy foods, decreased appetite, and weight 
loss, but denied abdominal cramping or rectal pain.  Reported 
examination findings included well-developed and well-
nourished appearance; weight measured at 185 pounds, which 
was within the normal range; no signs of acute distress 
present; normoactive bowel sounds; mild tenderness on 
palpation in the left lower quadrant; no abdominal masses; 
and no palpable hepatosplenomegaly.  Recommendations included 
a completion proctocolectomy surgery.  In a follow-up report 
dated in November 2003, the Veteran reported eight bowel 
movements per day with associated anorexia and diarrhea, but 
denied associated abdominal pain, bloating, constipation, 
fatigue, fever, perirectal tenderness, or weight loss.  
Objective findings included stable weight (182 pounds) and 
healthy, well-developed appearance.  He was referred to W. 
K., M.D., for a surgical consultation.

A letter from a private colorectal surgeon, W. K., M.D., 
dated in November 2003 relayed that the Veteran has had 
numerous bowel movements per day over the past two months or 
so that had been increasing and were presumably due to 
flaring disease.  A review of symptoms was positive for some 
unintentional weight loss of about five pounds and a 
persistent nausea and diarrhea.  Perianal examination showed 
no signs of Crohn's disease.  Private treatment records from 
W. K., M.D., showed that in December 2003 the Veteran 
underwent a revision of ileal pouch anal anastomosis with 
mucosectomy of rectal stump, hand-sewn anastomosis, and pouch 
plasty (augmentation).  A discharge summary noted that he had 
been off steroids for approximately 15 months.

In a VA gastroenterology note dated in February 2004, the 
Veteran described a good appetite, minimal drainage from 
anus, and use of loperamide to control ileostomy flow.  The 
assessment included status post total colectomy December 
2003, stable on loperamide, and the physician noted that he 
had gained his pre-operative weight (173 pounds).

Treatment updates from W. K., M.D., to W. R., M.D., dated 
from February to March 2004 highlighted some concerns that 
Dr. W. K. had with the Veteran's pouch, apprehension about 
closing the stoma, his opinion that the Veteran had some form 
of indeterminate colitis and/or Crohn's disease, and a 
suggestion to try Remicade treatment.  

In a consultation report from W. R., M.D., dated in April 
2004, the Veteran reported feeling worse compared to his last 
visit.  He reported occasional moderate pain that did not 
interfere with activities of daily living, rectal secretions, 
decreased appetite, and fatigue.  He denied constipation, 
diarrhea, vomiting, weakness, or weight loss.  Objective 
findings included healthy and well-developed appearance, 
stable weight (180 pounds), no hepatosplenomegaly, and pink 
and healthy appearance of ileostomy.  The assessment included 
new onset ileal disease since completion of proctocolectomy; 
biopsies consistent with Crohn's disease.  He prescribed 
Remicade infusions, and the first dose was administered in 
May 2004.  Additional treatment reports showed that the 
Veteran tolerated Remicade infusions well, and his weight 
increased to 196 pounds by August 2004.  A letter from W. R., 
M.D, dated in August 2004 was to the effect that he believed 
that the diagnosis was more likely a Crohn's colitis rather 
than ulcerative colitis.  

In October 2004, the Veteran underwent a closure of the ilial 
loop iliostomy to close the stoma.  It was indicated the 
Veteran recognized the anticipated frequency of his bowel 
movements and difficulties because he had already suffered 
from such in the past, prior to his first pouch revision.

Private treatment notes from A. V., M.D., dated from January 
to March 2005 showed that the Veteran's weight fluctuated 
between 183 and 189 pounds.  

In correspondence received in April 2005, the Veteran stated 
that he was treated with Remicade infusions for Crohn's 
disease and developed severe joint pain and drug-induced 
lupus as a result. 

In a VA joints examination report dated in May 2005, the 
Veteran indicated that Remicade was discontinued in February 
2005.  Since starting Prednisone in March 2005, the Veteran 
reported that swelling was gone, and stiffness and pain had 
reduced tremendously.  He also reported a flare-up of colitis 
for the past two weeks with diarrhea.  He denied any weight 
loss.  He reported working as a supervisor, at times having 
to walk a lot and operate a forklift, and missing quite a few 
days of work due to his medical problem.

In a treatment note from W. R., M.D., dated in June 2005, the 
Veteran's weight was measured at 193 pounds.  

In correspondence dated in June 2005, the Veteran stated that 
he had missed an average of five weeks of work per year and 
was seeing three different doctors for his disability.  He 
reported that he had 10 to 12 bowel movements per day with 
recent control problems at night and daily nausea.  He 
indicated that the frequency of his bowel movements prevents 
him from wanting to do activities with family and friends.

In a VA intestines examination report dated in February 2006, 
the gastroenterologist indicated that he reviewed the claims 
folder and briefly described the Veteran's history of 
ulcerative colitis, including surgical procedures, past 
Prednisone use, Remicade infusions between 2004 and January 
2006, and pancreatitis on Imuran.  Current reported symptoms 
included six to eight watery bowel movements per day, no 
weight loss, and no fevers.  Hemoglobin was noted to be 14.7 
in 2005.  Physical examination findings included well-
developed, well-nourished appearance and soft abdomen.  The 
assessment was colitis, Remicade dependent.

In a June 2007 private lower endoscopic ultrasonography 
report ordered by N. I., M.D., the impression was a few 
Crohn's ulcers near anus and near top of pouch; otherwise 
remarkably quiet disease; no evidence of peri-rectal or peri-
anal abscess or fluid collection.  In a follow-up note dated 
in July 2007, the Veteran reported receiving Remicade retrial 
from the VA and feeling well overall with five to six daily 
stools after meals.  He denied any significant rectal pain, 
or abdominal pain or fevers.  He described his appetite and 
weight as okay.  His weight was measured at 189 pounds and 
noted to be his baseline weight, per his history.  General 
physical examination was reported as unremarkable.   

Inpatient private treatment records from Geisinger Medical 
Center dated in December 2007 showed that the Veteran was 
hospitalized for four days and underwent abdominal 
exploration and ileal pouch anal anastomosis resection with 
extensive enterolysis, additional small bowel resection, and 
repair of previous ileostomy site hernia.  A discharge 
summary indicated that the Veteran had not felt well over the 
last few months and had lost 20 pounds and was fatigued.  The 
discharge diagnosis was pelvic sepsis and Crohn's disease.

In May 2008 the Veteran reported that he had not applied for 
disability benefits from the Social Security Administration.

In a VA examination report dated in March 2009, the Veteran 
complained of episodic watery diarrhea four to six times 
daily for a duration of seven or more days with more than 12 
such attacks per year.  He denied any nausea, vomiting,  
constipation, history of fistula, history of intestinal pain, 
or other symptoms.  Reported physical examination findings 
described his overall health as good, no signs of significant 
weight loss or malnutrition, no signs of anemia, no fistula 
present, no abdominal mass, and no abdominal tenderness.  An 
ileostomy was present.  The Veteran described his usual 
occupation as full-time factory work for the past 10 to 20 
years and indicated that he lost two weeks from work during 
the last 12-month period.  The diagnosis was Crohn's disease 
with ileostomy.  The gastroenterologist opined that diarrhea 
[and] fatigue [were] most likely caused by or a result of 
Crohn's disease.  The examiner listed his rationale for the 
opinion as his clinical experience and expertise.  The claims 
folder appears to have been sent to the examiner in April 
2009, and his examination report was signed on the date that 
he apparently received it.  His report indicated that he 
reviewed the service treatment records and private and VA 
treatment records.

In July 2009 the Board found that the examiner did not 
address the questions asked in the October 2007 remand, and 
the Veteran was provided with an additional VA intestines 
examination.

In a VA intestines examination report dated in November 2009, 
the physician's assistant who conducted the examination noted 
that she reviewed the claims folder, and the report was 
cosigned by the same gastroenterologist who conducted the 
March 2009 examination.  The Veteran identified no current 
treatments other than surgery in 2007.  He reported a history 
of nausea less than weekly; constant, persistent history of 
diarrhea; a history of fistula on the rectum diagnosed by CT 
scan with no current discharge; a fleeting sharp pain of 
moderate severity in the left lower quadrant, occurring 
weekly; a history of ulcerative colitis with no attacks 
identified; a history of fatigue; and ileostomy present.  

Reported physical examination findings included height 
measured at 69 inches, weight of 175 pounds with no weight 
change, good overall general health, no signs of significant 
weight loss or malnutrition, no signs of anemia, no fistula, 
and no abdominal mass.  Mild diffuse abdominal tenderness was 
identified more so at the lower abdomen with no guarding or 
rebound tenderness.  Other findings included ileostomy 
present lower left quadrant, no erythema, liquid stool 
present, and ostomy functioning.  Hematology results from a 
blood specimen obtained during the examination were included 
in the examination report.  The Veteran described his usual 
occupation as a full-time shipping manager for the past 10 to 
20 years and reported missing one week from work in the last 
12-month period.  The diagnosis was Crohn's disease. 

The examiner detailed several conclusions based on a 
"thorough review" of the medical records and physical 
examination.  First, she identified a total colectomy and 
partial resection of small bowel and an ostomy with a well-
fitting appliance, noting liquid stool as constant, noting 
that this was expected in this area of the colon.  The 
Veteran described pain as fleeting, and the examiner 
determined that his associated symptoms were "slight."  
Second, she concluded that there was no evidence of any 
intestinal fistulas as a result of an operative closure.  
Third, there was no evidence of malnutrition or anemia as 
indicated by the labs, nor was there any general debility 
indicated on physical examination.  Fourth, the Veteran 
himself denied attacks (exacerbations) and malnutrition.  
Fifth, he also denied any use of medications, including 
steroid use, or frequent exacerbations.  Finally, the 
examiner concluded that the Veteran's disability does not 
interfere with his employability and daily life because he 
was employed full-time at the time of the examination and was 
taking no medications.

Initially, the Board finds that the November 2009 VA 
examination report and medical opinion are adequate.  An 
opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).

The Board finds that ulcerative colitis, also diagnosed as 
Crohn's disease, is manifested by eight to twelve bowel 
movements per day, reduced to four to six per day in March 
2009; approximate baseline weight of 189 pounds with lowest 
weight during the course of the appeal measured in November 
2009 at 175 pounds (less than a 10 percent decrease); no 
objective evidence of malnutrition, anorexia, or anemia; no 
complaints of abdominal pain or cramping until November 2009 
when he reported a fleeting sharp pain of moderate severity 
in the left lower quadrant, occurring weekly; nausea reported 
in November 2003, June 2005, and November 2009; no objective 
evidence of general debility; no evidence of health being 
only fair during remissions; and reports of nighttime fecal 
incontinence in February 2003 and June 2005.  These findings 
are consistent with a 30 percent evaluation for ulcerative 
colitis under Diagnostic Code 7323.

A higher, 60 percent, evaluation is not warranted because at 
no time does the objective medical evidence or lay evidence 
from the Veteran show or suggest that he experiences numerous 
attacks a year and malnutrition with his health being only 
fair during remissions, the criteria for a 60 percent 
evaluation.  Therefore, the Board finds that a 30 percent 
evaluation, but no higher, is warranted for his ulcerative 
colitis or Crohn's disease disability.

To give the Veteran every consideration in connection with 
this matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.114 in rating his ulcerative colitis disability.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).  For example, 
objective findings do not support even a 20 percent rating 
under Diagnostic Code 7329 for resection of the small 
intestine because he in not shown to have anemia and 
inability to gain weight.  Similarly, Crohn's disease is 
often rated under Diagnostic Codes 7325 (chronic enteritis) 
and 7319 (irritable colon syndrome), but he already receives 
the maximum schedular evaluation under these provisions.  
Also, an evaluation greater than 30 percent under Diagnostic 
Code 7330 (persistent intestinal fistula, or after attempt at 
operative closure) is not warranted because the Veteran is 
not shown to have constant or frequent fecal discharge; 
instead, he reported minimal drainage in February 2004 and 
rectal secretions in April 2004.  In addition, the Board 
finds that his weight loss, a criterion for rating many of 
the disorders of the digestive system, is less than "minor 
weight loss" under 38 C.F.R. § 4.112.  Therefore, the Board 
finds that the claim for an evaluation in excess of 30 
percent for ulcerative colitis is not warranted.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this ulcerative colitis disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
has described having four to 12 bowel movements per day and 
missing time from work due to his disability, objective 
medical findings are not indicative of any unusual or marked 
interference with any current employment as a shipping 
manager beyond that contemplated in the assigned 30 percent 
evaluation.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board acknowledges the Veteran's contentions that his 
ulcerative colitis is more severely disabling.  However, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  Therefore, the benefit 
of the doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 30 percent for 
ulcerative colitis.  Therefore, entitlement to an increased 
evaluation for ulcerative colitis is not warranted and must 
be denied.  The Board has considered staged ratings 
(exclusive of two periods of TTR) under Hart v. Mansfield, 21 
Vet. App. 505 (2007), but concludes that none is warranted 
because his disability was not shown to increase (or 
decrease) in severity during any applicable time period. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis (exclusive of two periods of assigned 
temporary total ratings) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


